2022 IL App (1st) 220187
                                              No. 1-22-0187
                                     Opinion filed December 23 , 2022

                                                                               SIXTH DIVISION

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT


     DAVID BARNETT, ETHEL BURR, and                    )      Appeal from the Circuit Court
     MICHAEL HENDERSON,                                )      of Cook County.
                                                       )
            Plaintiffs-Appellants,                     )
                                                       )
            v.                                         )      No. 21 CH 3119
                                                       )
     APPLE INC.,                                       )      The Honorable
                                                       )      Neil H. Cohen,
            Defendant-Appellee.                        )      Judge, presiding.



                     JUSTICE ODEN JOHNSON delivered the judgment of the court, with opinion.
                     Justices Walker and Tailor concurred in the judgment and opinion.


                                              OPINION

¶1               Plaintiffs, David Barnett, Ethel Burr, and Michael Henderson, appeal the dismissal of

       their putative class action suit. The trial court dismissed their complaint with prejudice,

       pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2020)),

       for failure to state a cause of action. The two-count complaint alleges that defendant Apple

       Inc. (Apple) violated the Biometric Information Privacy Act (Act) (740 ILCS 14/1 et seq.

       (West 2020)) by offering users of its phones and computers the option of utilizing face and

       fingerprint recognition features (1) without first instituting a written policy regarding the
     No. 1-22-0187


        retention and destruction of the users’ biometric information and (2) without first obtaining

        the users’ written consent. Plaintiffs claim that, under the Act, Apple was in “possession” of,

        and had “collected” and “captured,” the users’ biometric information where Apple designed

        and owns the software that plaintiffs opted to use and where Apple has the ability to, and

        does, remotely update the software.

¶2              On this appeal, plaintiffs do not dispute that the user’s biometric information is stored

        on the user’s own device; that Apple does not collect or store this information on a separate

        server or device; that these features are completely optional; that the user is the sole entity

        deciding whether or not to use these features; that, to enable the features, the user employs

        his or her own device to capture and collect his or her own biometric information on that

        device; and that the user has the power to delete this biometric information from the device at

        any time without negatively impacting the device.

¶3              For the following reasons, we do not find plaintiffs’ claims persuasive and affirm the

        trial court’s dismissal.

¶4                                           BACKGROUND

¶5                                    I. The Complaint’s Allegations

¶6              Since, on a motion to dismiss, we accept as true all the well-pleaded allegations of the

        complaint, we provide below what the complaint does and does not allege. See infra ¶ 29.

¶7                                             A. The Parties

¶8              The three named plaintiffs are Barnett, Burr and Henderson. The complaint alleges that

        “[t]his Court has personal jurisdiction over [Apple] because the biometrics that give rise to this

        lawsuit were captured from Plaintiff Barnett while he was residing and physically present in

        Cook County.” There is no such similar allegation made with respect to the remaining two

                                                      2
       No. 1-22-0187


          plaintiffs, Burr and Henderson. However, all three plaintiffs are, and have been “at all relevant

          times,” residents and citizens of Illinois.

¶9                The defendant is Apple, a California corporation, with its principal place of business in

          California. Apple manufactures iPhones, iPads, and MacBooks with “Touch ID” and “Face

          ID” features, and it sells or distributes these products throughout Illinois.

¶ 10                                     B. “Touch ID” and “Face ID”

¶ 11              “Touch ID” is a “fingerprint recognition feature” that gives the user the option of

          allowing his or her device to “extract[ ]” his or her fingerprint. Similarly, “Face ID” is a “facial

          recognition feature” that gives the user the option of allowing his or her device to “extract[ ]”

          the user’s “facial geometry.” The user may then use Touch ID and Face ID to unlock the device

          and authorize purchases on Apple Pay, as well as purchases and downloads on the App Store.

          Both Apple Pay and the App Store are regulated and controlled by Apple. Users may also use

          Touch and Face ID “as direct log-in methods” for apps by other developers.

¶ 12              The Touch and Face ID features work by means of a mathematical representation. After

          the user has the device collect his or her fingerprint or facial image, the Touch or Face ID

          software on the device uses the image “to create a unique mathematical representation.”

          “[T]his representation is stored on [the] user’s device.” If a user has “already enrolled” in the

          Touch or Face ID feature, then the device compares the representation “with the saved

          representation” already on the device.

¶ 13              After the user’s initial activation of Touch or Face ID, Apple “use[s]” subsequent log-

          in attempts “to augment [its] fingerprint and facial recognition technology.” While the

          complaint does not allege how Apple “use[s]” the log-in attempts, the complaint cites in a

          footnote a 2017 article on Apple’s website that says that the Face ID software on the device


                                                         3
       No. 1-22-0187


          may gather more information about the user’s face during subsequent log-in attempts in order

          “ ‘to augment ‘future matching.’ ” “Apple also collects diagnostic data from users, like how

          many are using Touch ID and how often they unlock their device.”

¶ 14                Apple is the sole owner of its software, while users are licensees. Users cannot “access

          their own biometrics” collected by and stored on their own devices without violating “Apple’s

          Software License Agreement.” Apple regularly updates the software on its users’ devices.

¶ 15                The complaint provides the following quote from Apple’s website describing Touch

          ID:

                        “The [Touch ID] sensor uses advanced capacitive touch to take a high-resolution

                    image from small sections from your fingerprint from the subepidermal layers of your

                    skin. Touch ID then intelligently analyzes this information with a remarkable degree

                    of detail and precision. It categorizes your fingerprint as one of three basic types—arch,

                    loop, or whorl. It also maps out individual details in the ridges that are smaller than the

                    human can see, and even inspects minor variations in ridge direction caused by pores

                    and edge structures *** It then creates a mathematical representation of your

                    fingerprint and compares this to your enrolled fingerprint data to identify a match and

                    unlock your device.” 1

¶ 16                The complaint provides the following quote from Apple’s website describing Face ID:

                    “The [Face ID] TrueDepth camera captures accurate face data by projecting and

                    analyzing over 30,000 invisible dots to create a depth map of your face and also

                    captures an infrared image of your face. A portion of the neural engine of the ***

                    Bionic chip—protected with the Secure Enclave—transforms the depth map and


                1
                 The brackets and ellipses are in the complaint.
                                                             4
       No. 1-22-0187


                 infrared image into a mathematical representation and compares that representation to

                 the enrolled facial data.”

          The Secure Enclave is on the user’s device. The complaint details all the steps, with photos,

          that a user must take in order to capture and collect his or her biometric information and store

          it in the Secure Enclave within the device.

¶ 17                                          C. Counts and Relief

¶ 18             As noted above, the two-count complaint alleges that Apple violated the Act (740 ILCS

          14/1 et seq. (West 2020)) by offering users of its phones and computers the option of using

          face and fingerprint recognition features (1) without first instituting a written policy regarding

          the retention and destruction of the users’ biometric information and (2) without first obtaining

          the users’ written consent.

¶ 19             In relief, plaintiffs seek class certification, attorney fees and costs, and “statutory

          damages of $5,000.00 for each and every intentional and/or reckless violation of [the Act]

          pursuant to 740 ILCS 14/20(2), or alternatively statutory damages of $1,000.00 for each and

          every violation pursuant to 740 ILCS 14/20-1 if the Court finds that Defendant’s violations

          were negligent.”

¶ 20                                          II. Motion to Dismiss

¶ 21             Plaintiffs filed their complaint on June 25, 2021, and served Apple on July 12, 2021.

          After an agreed-upon extension of time, Apple moved on October 8, 2021, to dismiss the

          complaint pursuant to section 2-615 (735 ILCS 5/2-615 (West 2020)) for failure to state a cause

          of action. In its motion, Apple argued that plaintiffs elected to use the Touch and Face ID

          features and that plaintiffs’ biometric information is stored on their own devices. On November

          12, 2021, plaintiffs filed a response that relied heavily on the cases of Hazlitt v. Apple Inc., 500


                                                         5
       No. 1-22-0187


          F. Supp. 3d 738 (S.D. Ill. 2020), and Zaluda v. Apple Inc., No. 2019-CH-11771 (Cir. Ct. Cook

          County, Oct. 29, 2020). 2

¶ 22              As exhibits to their response, plaintiffs attached (1) the Zaluda complaint, (2) Apple’s

          section 2-619.1 motion to dismiss in the Zaluda case, and (3) the October 29, 2020, order by

          the Zaluda circuit court denying Apple’s motion to dismiss “[f]or the reasons stated on the

          record.” As an exhibit to its reply, Apple attached, what appears to be, an excerpt from a

          transcript in the Zaluda case. The excerpt is preceded by a cover page entitled “Remote Zoom

          Motions Ruling[,] Thursday, October 22, 2020.” The excerpt appears to be pages 9 and 10

          from a 20-page transcript, and the excerpt both starts and ends in the middle of sentences. The

          excerpt states in full:

                  “different motion, but that motion is not before us.

                       Apple maintains that the user profile is not a voiceprint. The plaintiffs assert

                  otherwise, specifically in the complaint citing to Paragraphs 49 through and inclusive

                  of 51 in a factual way, at least what I’m viewing as a factual assertion, which is

                  consistent with what the Code requires, they—plaintiffs have properly pled the

                  existence of a voiceprint or that the user profile is a voiceprint. I think that’s a better

                  way to put it.

                       So, the next issue is whether or not there has been, in a factual way, properly

                  asserted allegations that there has been a collection of the voiceprint—assuming that it

                  is a voiceprint, a collection of the voiceprint by Apple.




              2
               Hazlitt and Zaluda are other ongoing cases alleging Act violations against Apple.
                                                          6
       No. 1-22-0187


                       Apple maintains that it did not collect that, that it stays on the user’s own piece of

                 equipment, on the phone, and that it was never collected by Apple. It stays on the device

                 itself. That is Apple’s position.

                       In the plaintiffs’ complaint, at Paragraphs 9, 43 and 44, 58 through and inclusive of

                 68, there have been proper factual allegations to the contrary. I don’t know if that’s

                 accurate or not, but certainly that is the properly pled allegations contained within the

                 plaintiffs’ complaint.

                       Consequently, I am rejecting Apple’s argument to the contrary.

                       There is an additional subset of that argument that in addition to there not being a

                 collection of the voiceprint, that there was a disclosure of this to a third party.

                       In Paragraphs 47, 48, 55, as well as Note 10, there is an assertion by the plaintiffs

                 that there was in fact a sharing of the voiceprint, of the user profile if you will, to—

                 with third parties.

                       Whether it happened or not is not for me to determine at this stage of the”

¶ 23             On January 3, 2022, the trial court in the instant case issued a six-page memorandum

          order granting Apple’s motion to dismiss, and on January 4, 2022, the trial court issued an

          almost identical “corrected” memorandum order, also granting Apple’s motion to dismiss. The

          trial court’s order distinguished Zaluda, as follows:

                       “In Zaluda, the plaintiffs alleged that their Apple devices generated voiceprints so

                 that Siri could recognize the voiceprints and that these voiceprints were then sent to

                 Apple’s servers and third parties in violation of [the Act]. The Complaint in this case

                 does not allege that Plaintiffs’ biometric information was sent to Apple’s servers or any




                                                         7
       No. 1-22-0187


                   third party server, but expressly alleges that the information is stored locally on

                   Plaintiffs’ own devices.”

¶ 24               The trial court’s order also distinguished Hazlitt, a case involving Apple’s Photos app,

           which employs facial recognition technology to scan a user’s photographs and add frequently

           detected faces to a user’s “People” album. Hazlitt v. Apple Inc., 543 F. Supp. 3d 643 (S.D. Ill.

           2021). 3 The trial court found Hazlitt distinguishable because the plaintiffs in Hazlitt had

           alleged that Apple stored the “ ‘faceprints’ ” in Apple’s own databases and that users had no

           power to delete the collected information or disable the feature on their devices. Barnett v.

           Apple, Inc., No. 21-CH -119, slip op. at 4 (Cir. Ct. Cook County, Jan. 4, 2022) (quoting Hazlitt,

           543 F. Supp. 3d at 653).

¶ 25               Rejecting plaintiffs’ arguments, the trial court found:

                        “The Complaint here does not allege that Apple has stored any of Plaintiffs’

                   biometric data in Apple databases. Rather, the Complaint clearly alleges that Plaintiffs’

                   biometric data was voluntarily scanned and stored by Plaintiffs on their own devices.

                   Nor do Plaintiffs allege that they have no control over the data collected and stored on

                   their own devices or that they cannot delete that data. The Complaint is clear that

                   Plaintiffs voluntarily chose to use Face ID and Touch ID and can delete their biometric

                   information from their devices if they choose. Finally, the Complaint does not allege

                   any facts showing that they cannot use their Apple devices unless they use Face ID or

                   Touch ID ***.”




               3
                 Before discussing the Hazlitt case, the trial court observed that the district court order cited by
       plaintiffs (500 F. Supp. 3d 738) had been vacated on appeal, and that a new district court order (543 F.
       Supp. 3d 643) was issued.
                                                              8
       No. 1-22-0187


¶ 26             The January 4, 2022, order stated that Apple’s motion to dismiss was granted with

          prejudice and that the order was final and appealable. On February 2, 2022, plaintiffs filed a

          timely notice of appeal, and this appeal followed.

¶ 27                                              ANALYSIS

¶ 28                                         I. Standard of Review

¶ 29             In the case at bar, the trial court dismissed the complaint pursuant to section 2-615 of

          the Code (735 ILCS 5/2-615 (West 2020)) for failure to state a cause of action. The rules

          governing our review of such a dismissal are well established. When ruling on a section 2-615

          motion, a court must accept as true all well-pleaded facts in the complaint, as well as any

          reasonable inferences that may be drawn from those facts. Tyrka v. Glenview Ridge

          Condominium Ass’n, 2014 IL App (1st) 132762, ¶ 33 (citing DeHart v. DeHart, 2013 IL

          114137, ¶ 18).

¶ 30             Our supreme court has also stated “time and again” that Illinois is a fact-pleading

          jurisdiction. Weiss v. Waterhouse Securities, Inc., 208 Ill. 2d 439, 451 (2004); City of Chicago

          v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 367 (2004). In a notice-pleading jurisdiction, such as

          the federal courts, “a plaintiff is not required to plead operative facts with particularity.” City

          of Chicago, 213 Ill. 2d at 367; see Johnson v. Matrix Financial Services Corp., 354 Ill. App.

          3d 684, 696 (2004) (federal courts operate under a notice-pleading standard, while Illinois state

          courts operate under a fact-pleading standard). “[I]f there is any set of facts consistent with the

          plaintiff’s complaint that would allow recovery, the court in a notice-pleading jurisdiction may

          not grant a defendant’s motion to dismiss.” City of Chicago, 213 Ill. 2d at 368. By contrast,

          Illinois plaintiffs are required to “allege facts sufficient to bring a claim within a legally

          recognized cause of action.” City of Chicago, 213 Ill. 2d at 368. As a result of this difference,


                                                        9
       No. 1-22-0187


          we find less persuasive some of the federal cases cited by plaintiffs, such as Hazlitt, 543 F.

          Supp. 3d 643, and Ronquillo v. Doctor’s Associates, LLC, No. 21-C-4903, 2022 WL 1016600

          (N.D. Ill. Apr. 4, 2022), which denied dismissal motions under the more liberal federal

          standard.

¶ 31             Although Illinois plaintiffs are not required to set forth evidence in their complaint,

          they also cannot simply set forth conclusions. Tyrka, 2014 IL App (1st) 132762, ¶ 34 (citing

          Marshall v. Burger King Corp., 222 Ill. 2d 422, 430 (2006)). Mere conclusory allegations

          unsupported by specific facts do not suffice. Tyrka, 2014 IL App (1st) 132762, ¶ 34 (citing

          Primax Recoveries, Inc. v. Atherton, 365 Ill. App. 3d 1007, 1010 (2006)). In short, with a

          motion to dismiss, an Illinois court must decide whether the complaint alleges sufficient well-

          pleaded facts that, if proved, would entitle the plaintiff to relief. Bogenberger v. Pi Kappa

          Alpha Corp., Inc., 2018 IL 120951, ¶ 23.

¶ 32             On appeal, our review of a trial court’s section 2-615 dismissal is de novo. Tyrka, 2014

          IL App (1st) 132762, ¶ 35 (citing DeHart, 2013 IL 114137, ¶ 18). De novo review means that

          we perform the same analysis that a trial judge would perform. Guvenoz v. Target Corp., 2015

          IL App (1st) 133940, ¶ 41.

¶ 33                                     II. Statutory Sections at Issue

¶ 34             Plaintiffs allege violations of both section 15(a) and section 15(b) of the Act. 740 ILCS

          14/15 (West 2020). Section 15(a) provides, in full:

                       “(a) A private entity in possession of biometric identifiers or biometric information

                 must develop a written policy, made available to the public, establishing a retention

                 schedule and guidelines for permanently destroying biometric identifiers and biometric

                 information when the initial purpose for collecting or obtaining such identifiers or


                                                        10
       No. 1-22-0187


                 information has been satisfied or within 3 years of the individual’s last interaction with

                 the private entity, whichever occurs first. Absent a valid warrant or subpoena issued by

                 a court of competent jurisdiction, a private entity in possession of biometric identifiers

                 or biometric information must comply with its established retention schedule and

                 destruction guidelines.” (Emphases added.) 740 ILCS 14/15(a) (West 2020).

          The above section, by its express terms, applies only to a “private entity in possession of

          biometric identifiers or biometric information.” (Emphasis added.) 740 ILCS 14/15(a) (West

          2020). Apple argues that it is not “in possession,” while plaintiffs argue that it is. The statute

          does not define the term “possession.” 740 ILCS 14/15(a) (West 2020).

¶ 35             Section 15(b) provides, in full:

                       “(b) No private entity may collect, capture, purchase, receive through trade, or

                 otherwise obtain a person’s or a customer’s biometric identifier or biometric

                 information, unless it first:

                            (1) informs the subject or the subject’s legally authorized representative in

                       writing that a biometric identifier or biometric information is being collected or

                       stored;

                           (2) informs the subject or the subject’s legally authorized representative in

                       writing of the specific purpose and length of term for which a biometric identifier

                       or biometric information is being collected, stored, and used; and

                          (3) receives a written release executed by the subject of the biometric identifier

                       or biometric information or the subject’s legally authorized representative.” 740

                       ILCS 14/15(b) (West 2020).




                                                       11
       No. 1-22-0187


          Plaintiffs argue that Apple captures and collects their biometric information, while Apple

          argues that it does not.

¶ 36             Section 20 provides a right of action, and states in full:

                 “Any person aggrieved by a violation of this Act shall have a right of action in a State

                 circuit court or as a supplemental claim in federal district court against an offending

                 party. A prevailing party may recover for each violation:

                            (1) against a private entity that negligently violates a provision of this Act,

                       liquidated damages of $1,000 or actual damages, whichever is greater;

                            (2) against a private entity that intentionally or recklessly violates a provision

                       of this Act, liquidated damages of $5,000 or actual damages, whichever is greater;

                            (3) reasonable attorneys’ fees and costs, including expert witness fees and

                       other litigation expenses; and

                            (4) other relief, including an injunction, as the State or federal court may deem

                       appropriate.” 740 ILCS 14/20 (West 2020).

          Plaintiffs allege that section 20 applies because they were “aggrieved by a violation” of the

          Act, while Apple argues that there is no violation. 740 ILCS 14/20 (West 2020).

¶ 37                                      III. Statutory Interpretation

¶ 38             With statutory interpretation, our primary goal is to ascertain and give effect to the

          intent of the statute’s drafters. VC&M, Ltd. v. Andrews, 2013 IL 114445, ¶ 30. The most

          reliable indicator of the drafters’ intent is the language they chose to use in the statute itself.

          VC&M, Ltd., 2013 IL 114445, ¶ 30. When reading the language of the statute, we give the

          words their plain and ordinary meaning, VC&M, Ltd., 2013 IL 114445, ¶ 30.



                                                        12
       No. 1-22-0187


¶ 39              “ ‘When a statute does not define its own terms, a reviewing court may use a dictionary

          to ascertain the plain and ordinary meaning of those terms.’ ” Watson v. Legacy Healthcare

          Financial, LLC, 2021 IL App (1st) 210279, ¶ 36 (quoting Maschek v. City of Chicago, 2015

          IL App (1st) 150520, ¶ 56 (citing People v. McChristian, 2014 IL 115310, ¶ 15, and People v.

          Bingham, 2014 IL 115964))); see People v. Chapman, 2012 IL 111896, ¶ 24 (“When a statute

          contains a term that is not specifically defined, it is entirely appropriate to look to the dictionary

          to ascertain the plain and ordinary meaning of the term.”).This court has previously relied on

          Merriam-Webster Online Dictionary when interpreting words in this Act, including

          specifically the words “capture” and “collect,” which are at issue in this appeal. Mosby v.

          Ingalls Memorial Hospital, 2022 IL App (1st) 200822, ¶ 43; Watson, 2021 IL App (1st)

          210279, ¶¶ 58-59.

¶ 40                                              IV. Possession

¶ 41              As noted, the word “possession” is not defined in the statute. People v. Ward, 215 Ill.

          2d 317, 325 (2005) (“undefined terms in a statute shall be given their ordinary and popularly

          understood meanings”). The first definition of the word in the dictionary is “the act of having

          or taking into control.” Merriam-Webster Online Dictionary, https://www.merriam-

          webster.com/dictionary/possession (last visited Dec. 19, 2022) [https://perma.cc/UUL9-

          8JXA]. Plaintiffs cite the Ward case, in which our supreme court similarly found:

          “ ‘Possession’ means ‘the act or condition of having in or taking into one’s control or holding

          at one’s disposal.’ ” Ward, 215 Ill. 2d at 325 (quoting Webster’s Third New International

          Dictionary 1770 (1986)).

¶ 42              Plaintiffs then set forth a variety of legal concepts relating to possession, arguing that

          it may be actual or constructive, sole or joint, or direct or indirect. In Ward, which plaintiffs


                                                         13
       No. 1-22-0187


           cite, our supreme court acknowledged “that legal conceptions of ‘possession’ are many and

           varied.” Ward, 215 Ill. 2d at 325. However, the court stated that it could find “no indication”

           that “the legislature intended to depart from the ordinary and popular meaning of ‘possession’

           when it included this term” in the statute. Ward, 215 Ill. 2d at 325-26. We reach the same

           conclusion here. 4 Thus, we apply the ordinary and popular meaning of the word “possession,”

           as found by our supreme court and found in a dictionary, which is to have control.

¶ 43               Plaintiffs argue that Apple “possesses” their information because Apple software

           collects and analyzes their information. This argument equates the product with the company.

           In essence, plaintiffs are arguing that, since they chose to employ Apple’s optional software to

           collect, analyze, and store their own information on their own devices, they handed control

           over their information to Apple.

¶ 44               Based on the facts alleged by plaintiffs, it seems as though Apple designed these

           features almost with the express purpose of handing control to the user. The features are

           completely elective. In fact, the user must undertake a series of steps in order to use them. As

           plaintiffs’ complaint demonstrates with step-by-step photos, the user utilizes her 5 own device

           in order to capture her own fingerprint or facial image. The device and the software are the

           tools, but it is the user herself who utilizes these tools to capture her own biometric information.

           After the user uses her own device to capture and collect her own information, the information

           is then stored solely on her device. She may then use these features to unlock her phone or use

           Apple Pay or other apps. At any time, if she decides that she no longer wants to use these

           features, she may delete them. There is no allegation that Apple stores this information on a


               4
                 In addition, plaintiffs do not make any arguments that the Act’s legislators intended to depart
       from the ordinary and popular meaning of the words they used.
               5
                 For simplicity’s sake, we are using “her” in a universalist, generic way here simply to denote one
       human.
                                                           14
       No. 1-22-0187


          separate server or that Apple has ever once prevented a user from deleting her own information.

          While Apple has the ability to remotely update the device, there is no allegation about what, if

          any impact, updates have had on the features at issue. A complaint must plead facts not

          possibilities. Although we are at an early stage of the litigation, plaintiffs did not seek to amend

          their complaint after these points were made in the court below. Given the facts alleged by

          plaintiffs, we cannot find that Apple possesses plaintiffs’ biometric information.

¶ 45              Like the trial court, we do not find Zaluda or Hazlitt persuasive. They are both trial

          court decisions in cases that are still pending and have not been reviewed by the appellate

          courts; thus, the ultimate resolution is yet unknown. Additionally, their facts are readily

          distinguishable from the facts at bar. First, as the trial court found,

                  “[i]n Zaluda, the plaintiffs alleged that their Apple devices generated voiceprints so

                  that Siri could recognize the voiceprints and that these voiceprints were then sent to

                  Apple’s servers and third parties in violation of [the Act]. The Complaint in this case

                  does not allege that Plaintiffs’ biometric information was sent to Apple’s servers or any

                  third party server, but expressly alleges that the information is stored locally on

                  Plaintiffs’ own devices.”

          Second, as the trial court found, Hazlitt is distinguishable because the plaintiffs in Hazlitt

          alleged that Apple stored the facial information in Apple’s own databases and that users had

          no power to delete the collected information or disable the feature on their devices. See Hazlitt,

          543 F. Supp. 3d at 653. In contrast, here, it is alleged that the information is stored, not on

          Apple’s databases, but on the users’ individual devices and that users may delete the

          information and disable the features. For these reasons, we agree with the trial court’s decision

          finding these cases readily distinguishable and not persuasive.


                                                        15
       No. 1-22-0187


¶ 46                                        V. Collect and Capture

¶ 47             Plaintiffs argue that Apple collects and captures their biometric information, where

          plaintiffs utilized Apple software to collect and capture their fingerprints or facial images. Like

          the word “possession,” the words “collect” and “capture” are not defined in the statute itself,

          so we turn to the dictionary and to our recent caselaw for guidance.

¶ 48             This court recently discussed the meaning of the word “capture” in the Act and found:

                 “The first couple of definitions of ‘capture’ in the dictionary, such as ‘to take captive’

                 or ‘to emphasize,’ do not apply here. Merriam-Webster Online Dictionary,

                 https://www.merriam-webster.com/dictionary/capture (last visited May 9, 2022).

                 However, the secondary meaning of ‘to record in a permanent file (as in a computer)’

                 clearly applies here. See id. After this definition, the dictionary provides the following

                 example of its use in a sentence: ‘The system is used to capture data ***.’ (Emphasis

                 in original.) Id. Similarly, *** the information is captured, or recorded in a permanent

                 file, from an individual ***.” (Emphasis in original.) Mosby, 2022 IL App (1st)

                 200822, ¶ 58.

¶ 49         This court also discussed the meaning of the word “collect” as used in the Act and found:

                 “The first definitions of ‘collect’ in the dictionary are ‘to bring together into one body

                 and place,’ ‘to gather or exact from a number of persons or sources,’ and ‘to gather an

                 accumulation of.’ Merriam-Webster Online Dictionary, https://www.merriam-

                 webster.com/dictionary/capture (last visited May 9, 2022). Thus, after the capture of

                 information from an individual ***, that information may be gathered or accumulated

                 from a number of persons into one place.” Mosby, 2022 IL App (1st) 200822, ¶ 59.




                                                        16
       No. 1-22-0187


¶ 50             Neither of these definitions from Mosby help plaintiffs. First, to the extent that the

          information was captured or recorded in a permanent file, that permanent file was on the user’s

          own device, not on the defendant’s device as was the case in Mosby. Mosby, 2022 IL App (1st)

          200822, ¶ 58. Second, the information was not “gathered or accumulated from a number of

          persons into one place,” as it was in Mosby. Mosby, 2022 IL App (1st) 200822, ¶ 59. Instead,

          the information here remained in a multitude of different and distinct places, namely, the

          millions of devices of Apple’s numerous users.

¶ 51             In support, plaintiffs cite Ronquillo, 2022 WL 1016600. First, like Zaluda and Hazlitt,

          Ronquillo appears to be an ongoing case where the ultimate resolution is yet unknown. Second,

          as an unpublished federal district court case, it has no binding or precedential authority “in

          Illinois courts.” King’s Health Spa, Inc. v. Village of Downers Grove, 2014 IL App (2d)

          130825, ¶ 63. Third, like Zaluda and Hazlitt, Ronquillo is readily distinguishable on its facts.

          In Ronquillo, the plaintiff was an employee in a Subway store, who was required to clock in

          and out using his biometric information. The biometric scanner was owned by defendant HP

          Inc. (HP). Defendant Doctor’s Associates, LLC (DAL) was the American franchisor for

          Subway, and it required its franchisees to use defendant HP’s machines. DAL had installed

          software on these machines to collect employee biometric information and to store “reference

          templates” with the employees’ information in “a database.” Ronquillo, 2022 WL 1016600, at

          *1.

¶ 52             Ronquillo is factually distinguishable for several reasons, including that the Ronquillo

          plaintiff was required to use the biometric scanner or lose her job, that the biometric

          information in Ronquillo was stored exclusively on a device that was not in his possession, and

          that the Ronquillo plaintiff had no ability to delete the information after a template was created.


                                                        17
       No. 1-22-0187


          By contrast, in the case at bar, the feature is wholly optional, the information is stored

          exclusively on plaintiffs’ devices, and they may delete the information at will. For these

          reasons, Ronquillo is readily distinguishable on its facts and, hence, not persuasive.

¶ 53              In their brief to this court, plaintiffs assume that the Ronquillo employee’s template

          was stored on only the franchisee store’s device. However, the district court never made such

          a specific finding. Instead, it referred generically to defendants’ “POS hardware” or “POS

          system.” Ronquillo, 2022 WL 1016600, at *1. Defendants HP and DAL had argued that only

          the individual franchisee store could be sued because only the franchisee stored the employee’s

          information. However, the district court specifically rejected this argument, finding that it

          “rewrite[s]” the allegations of the complaint and that the “actual allegations” permitted

          “reasonable inferences” of control by defendants HP and DAL. Ronquillo, 2022 WL 1016600,

          at *4. The Ronquillo complaint alleged that one defendant captured the fingerprints and created

          the reference templates, while the other defendant stored the templates “on its hardware.”

          Ronquillo, 2022 WL 1016600, at *3. 6 The court left “for another day” the question of what

          role DAL and HP “actually” played in storing the information. Ronquillo, 2022 WL 1016600,

          at *3. By contrast, in the case at bar, plaintiffs have specifically alleged that the information is

          stored only on their devices.

¶ 54              The Ronquillo court could leave this question for another day because, unlike Illinois

          state courts that employ a fact-pleading standard, federal courts employ a notice-pleading

          standard. Johnson, 354 Ill. App. 3d at 696 (federal courts operate under a notice-pleading

          standard, while Illinois state courts operate under a fact-pleading standard). This is yet another



              6
                The court noted that defendants “DAL and HP did not explain the Biometric System, how they
       use the data collected through the Biometric System, or how long they keep the collected data.”
       Ronquillo, 2022 WL 1016600, at *1.
                                                        18
       No. 1-22-0187


           difference between the two cases that makes Ronquillo inapposite to our case. 7 A complaint,

           such as the one in Ronquillo, “that would survive a motion to dismiss in a notice-pleading

           jurisdiction might not do so in a fact-pleading [one].” City of Chicago, 213 Ill. 2d at 368;

           Johnson, 354 Ill. App. 3d at 696 (noting that the burden is heavier on a plaintiff under a fact-

           pleading standard).

¶ 55                Lastly, even if we found Ronquillo persuasive, it would not help plaintiffs. In

           Ronquillo, the court found that the capture and collection mentioned in section 15(b) required

           a step beyond “mere possession.” Ronquillo, LLC, 2022 WL 1016600, at *2. Since we already

           found in the prior section that Apple did not possess plaintiffs’ biometric data, Ronquillo does

           not support plaintiffs’ argument that Apple captured and collected it.

¶ 56                                                 CONCLUSION

¶ 57                For the foregoing reasons, we cannot find, based on the facts alleged by plaintiffs in

           this case, and assuming those facts to be true, that Apple possessed, captured, or collected

           plaintiffs’ biometric information.

¶ 58                As we noted above, on this appeal, plaintiffs do not dispute that the user’s biometric

           information is stored on the user’s own device; that Apple does not collect or store this

           information on a separate server or device; that these features are completely optional; that the

           user is the sole entity deciding whether or not to use these features; that, to enable the features,

           the user employs his or her own device to capture and collect his or her own biometric

           information on that device; that, to utilize these features, the user must undertake a number of

           steps, which are all documented in photos in plaintiffs’ complaint; and that the user has the


               7
                  The Ronquillo court specifically stated that it was applying a notice-pleading standard. It stated
       that all the plaintiff before it had to do was to “assert a facially plausible claim and provide fair notice to
       the defendant.” Ronquillo, 2022 WL 1016600, at *2.
                                                              19
       No. 1-22-0187


          power to delete this biometric information from the device, at any time, without negatively

          impacting the device. Based on these facts, we affirm the thoughtful memorandum order of

          dismissal by the trial court.

¶ 59              Affirmed.




                                                    20
No. 1-22-0187



                    Barnett v. Apple Inc., 2022 IL App (1st) 220187


Decision Under Review:     Appeal from the Circuit Court of Cook County, No. 21-CH-3119;
                           the Hon. Neil H. Cohen, Judge, presiding.


Attorneys                  William H. Beaumont, of Beaumont Costales LLC, of Chicago,
for                        and Philip L. Fraietta, of Bursor & Fisher, P.A., of New York, New
Appellant:                 York, for appellants.


Attorneys                  Raj N. Shah, Eric M. Roberts, and Yan Grinblat, of DLA Piper
for                        LLP (US), and Joshua G. Vincent and Kimberly A. Jansen, of
Appellee:                  Hinshaw & Culbertson LLP, both of Chicago, and Isabelle Ord
                           (pro hac vice), of DLA Piper LLP (US), of San Francisco,
                           California, for appellee.




                                           21